DETAILED ACTION
This office action is in response to the application filed on 10 April 2020.
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	However, note that in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Status
	Claims 1-20 are currently pending.
Priority
Acknowledgment is made of Applicant’s claim for foreign priority based on an application filed in China on 11 October 2017. It is further noted Applicant has also filed a certified copy of the CN 201710941751.7 application as required by 35 U.S.C. 119(b).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 April 2020 was filed before the mailing date of the first action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been reviewed and considered by the examiner.
Objection to Title
	The title is objected to because it is not sufficiently descriptive of the claimed invention. An updated title is required that is clearly indicative of the invention to which the claims are directed (e.g., Image Processing Method and Apparatus for Displaying an Image Between Two Display Screens). 
Claim Objections
s 6 and 19 are objected to because of the following informalities: ‘comprises:separately’ should be ‘comprises: separately’ (insert a space between the colon and the word ‘separately’).
	Claim 15 is objected to because of the following informality: ‘configured to execute programs which, when executed, execute the method of claim 1’ should be ‘configured to execute programs which, when executed, executes the method of claim 1’.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
Claim 14  is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claim 14 recites a computer-readable storage medium. Further, Applicant's specification, on p. 10:6-16, describes, in part, “The computer software product is stored in a storage medium (such as a read-only memory (ROM)/random access memory (RAM), a magnetic disk or an optical disk) and includes several instructions for enabling a terminal device (which may be a mobile phone, a computer, a server, a network device or the like) to execute the method according to one or more embodiments of the present application”, but does not provide an explicit definition of a ‘computer-readable storage medium’.
The broadest reasonable interpretation (BRI) of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.
[The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter].
A claim drawn to such a machine/computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" 
Thus, as Applicant has not provided a limiting and explicit definition as to the scope of the term 'computer-readable storage medium', the Examiner is relying on the plain meaning of the term as is commonly used in the art. The plain meaning of 'computer-readable medium' is considered to include within its scope data signals per se, such as carrier waves and other transitory media; therefore, claim 14 is nonstatutory as data signals per se do not fall into one of the four statutory categories of invention. 
The examiner suggests amending claim 14 such that it recites ‘a non-transitory computer-readable storage medium’ which ensures the claim excludes nonstatutory subject matter (i.e. all transitory media) while not adding new matter into the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Further, the factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  

Claims 1-2, 8-9 and 14-15 are rejected under U.S.C. 103 as being unpatentable over Ohtake H. (US 2012/0242685 A1; Ohtake), in view of Lim et al (US 2020/0225899 A1 (effective filing date 19 September 2017 – KR 10-2017-0120636); Lim).
RE Claim 1, Ohtake discloses an image processing method (Ohtake: fig. 3, flow diagram illustrating divided display processing on an image; [0012], display control method for dividing an image to be displayed on a plurality of displays, [0068-0069], processing of an image to generate a binary image), comprising:  
determining that an original image is to be displayed on two display screens (Ohtake: [0038], “A portable information terminal according to this embodiment includes two display screens, and displays various images on the two display screens according to processing of applications or user's operation inputs. This portable information terminal can divide one image into two to match the two display screens, and display them”);
a dividing line between the two display screens (Ohtake: fig. 1B, ‘dividing line’ 502, fig. 1C, illustrating dividing line between display screen 503 and display screen 504; [0042], “as shown in FIG. 18, for such a whole image, dividing line 502 is defined to pass through the gap between the characters in each row. The whole image is then divided into two left and right divided images 503 and 504 by dividing line 502”),
acquiring a complete display picture of the original image (Ohtake: [0038], portable information terminal implicitly ‘acquires’ a whole image that will be divided into sub-images for display on two display screens), and calculating distances from boundaries of the original image to a the dividing line (Ohtake: [0135], “control unit 100 can process divided images 503 and 504 to adjust the distance between the individual images changed due to the divided displaying of divided images 503 and 504 acquired by dividing the whole image by dividing line 502 on left display 131 and right display 132” (calculation of distances is implied)); and
adjusting a display position of the original image on the two display screens according to the distances, and displaying the complete display picture of the original image according to the adjusted display position (Ohtake: fig. 14; [0135], “control unit 100 can process divided images 503 and 504 to adjust the distance between the individual images changed due to the divided displaying of divided images 503 and 504 acquired by dividing the whole image by dividing line 502 on left display 131 and right display 132 ... as shown in FIG. 14, divided image 504 can be processed to move the individual image in right divided image 504 to the left side. Further, divided image 503 can similarly be processed to move the individual image in left divided image 503 to the right side”).
However, although Ohtake does not appear to expressly teach,
Lim (in the same field of endeavor) discloses determining that an original image is to be displayed in a boundary area between two display screens (Lim: fig. 2, ‘is there a boundary area image?’ S207 → ‘yes’ → ‘calculate amount of change for image data’ S209 → ‘boundary area image is change-required image?’ → ‘no’ → ‘display changed application program window’ S215; please note, by taking the ‘no’ branch from step S211, Lim’s algorithm implicitly determines that an original image is displayed in the boundary area between their multi-display device).
Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Lim’s method of determining that an original image is to be displayed in a boundary area between two display screens with Ohtake’s image processing method comprising a dividing line between two display screens and determining that an original image is to be displayed on two display screens so the combined Ohtake/Lim method can determine that an original image is to be displayed on a dividing line between two display screens. Further, the motivation for combining Lim’s method with Ohtake’s method would have been to improve the appearance of the displayed image by displaying original image data in the area between the two display screens instead of letting users see a dividing line or a gap between said display screens. 
RE Claim 8, Ohtake discloses an image processing apparatus (Ohtake: fig. 2B, ‘portable information terminal’ 10), comprising:
a processor (Ohtake: fig. 2B, ‘control unit’ 100 or ‘control unit’ 110); and
a memory for storing instructions executable by the processor (Ohtake: fig. 2B, ‘storage unit’ 150; [0055], “Storage unit 150 includes a read-only memory, a random access memory, and a frame buffer. The read-only memory stores various control programs executed by display control unit 110 ... The random access memory temporarily stores data when control unit 100 or display control unit 110 executes a control program or an application program”),
wherein when executing the instructions (Ohtake: [0056], “Control unit 100 controls the respective units in portable information terminal 10 by executing the control programs stored in the read-only memory of storage unit 150”), the processor is configured to:
determine that an original image is to be displayed on two display screens (Ohtake: [0038], “A portable information terminal according to this embodiment includes two display screens, and displays various images on the two display screens according to processing of applications or user's operation inputs. This portable information terminal can divide one image into two to match the two display screens, and display them”).
Further, the remaining limitations recited in claim 8 are substantially similar in scope with corresponding limitations recited in claim 1 and are, therefore, rejected under the same rationale.
RE Claim 14, Ohtake discloses a computer-readable storage medium for storing computer programs which, when executed by a processor, implement an image processing method (Ohtake: fig. 2B, ‘storage unit’ 150 (storage medium), fig. 13, ‘division processing program’ (interpreted as a program implementing an image processing method since said division processing is applied to image data); [0055], “Storage unit 150 includes a read-only memory, a random access memory, and a frame buffer. The read-only memory stores various control programs executed by display control unit 110 ... The random access memory temporarily stores data when control unit 100 or display control unit 110 executes a control program or an application program”).
	Additionally, the remaining limitations recited in claim 14 are substantially similar in scope with corresponding limitations recited in claim 1 and are, therefore, rejected under the same rationale.
RE Claims 2 and 9, Ohtake/Lim teaches the method of claim 1, the apparatus of claim 8, and Ohtake further discloses the original image is a partial image comprised in a large-screen display image and divided at the dividing line between the two display screens (Ohtake: fig. 1A, illustrating an image comprised of a plurality of partial images divided by line 501, fig. 1B; [0040], “FIG. 1A shows an example of the whole image including a plurality of individual images: the example where a plurality of rows of sentences including characters using a proportional font is included in the whole image. Each character corresponds to an individual image, and squares in the drawing indicate individual images”), and the large-screen display image is an image displayed on the two display screens (Ohtake: fig. 1B, showing image of fig. 1A divided into image 503 and image 504).
RE Claim 15, Ohtake/Lim discloses the method of claim 1, and Ohtake also teaches a processor, which is configured to execute programs which, when executed, execute the method of claim 1 (Ohtake: fig. 2B, ‘control unit’ 100 or ‘control unit’ 110; [0056], “Control unit 100 controls the respective units in portable information terminal 10 by executing the control programs stored in the read-only memory of storage unit 150”).

Claims 3-4, 10 and 16-17 are rejected under U.S.C. 103 as being unpatentable over Ohtake, in view of Lim, and Jang Y.-S. (US 2011/0115927 A1; Jang).
RE Claims 3 and 10, Ohtake/Lim discloses the method of claim 1, the apparatus of claim 8, and further Ohtake teaches the two display screens are a first display screen and a second display screen, respectively (Ohtake: fig. 1C, illustrating image 503 on a first display screen and image 504 on a second display screen; [0043], “In the portable information terminal, the whole image is divided by dividing line 502, and divided images 503 and 504 thus acquired are displayed on the respective display screens as shown in FIG. 1C”), while
Ohtake/Lim in addition implicitly discloses determining that the original image is to be displayed on the dividing line between the two display screens comprises: plotting a first filling area of a predetermined size on the first display screen and plotting a second filling area of a predetermined size on the second display screen (Lim: fig. 2, ‘there is boundary area image?’ 207 (plotting a first filling area of a predetermined size on the first display screen, and plotting a second filling area of a predetermined size on the second display screen – see figs. 3B and 3C);
(note, this limitation is out of order) determining that the original image is to be displayed in a boundary area between the first display screen and the second display screen (Lim: fig. 2, ‘is there a boundary area image?’ S207 → ‘yes’ → ‘calculate amount of 
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Lim’s method determining that an original image is to be displayed in a boundary area between two display screens with Ohtake’s image processing method comprising a dividing line between two display screens and determining that an original image is to be displayed on two display screens so the combined Ohtake/Lim method can determine that an original image is to be displayed on a dividing line between two display screens. Further, the motivation for combining Lim’s method with Ohtake’s method would have been to improve the appearance of the displayed image by displaying original image data in the area between the two display screens instead of letting users see a dividing line or a gap between said display screens.
Still, even though Ohtake/Lim fails to expressly teach,
Jang (in the field of digital photography) discloses calculating similarity of a first pixel point in a first image and a second pixel point in a second image, and in response to determining that the similarity is smaller than a preset threshold value, determining that an original image is to be displayed in a boundary area (Jang: fig. 6A and 6B, illustrating the display of original image information in boundary area B; [0021], “The image comparison unit may include a similarity determination unit for determining whether the second image is similar to the first image; and a threshold determination unit for, if the second image is similar to the first image, determining whether the second image is continuous from the first image within the threshold value”, [0065], “If the similarity determination unit 83a determines that the second image is similar to the first image, the threshold determination unit 83b may determine whether the second image is continuous from the first image within a threshold value”; please note, Jang’s method of determining similarity between a first pixel and a second pixel (e.g., within a threshold value) is functionally equivalent to recited ‘similarity is smaller than a preset threshold value’. As such, Jang’s method teaches the concept of determining similarity between pixels when the similarity is smaller than a preset value).
calculate similarity of a first pixel point in the first filling area and a second pixel point in the second filling area; and in response to determining that the similarity is smaller than a preset threshold value, determining that the original image is to be displayed on the dividing line between the first display screen and the second display screen. In addition, the motivation for combining Jang’s method with Ohtake/Lim’s method would have been to improve the appearance of the displayed image by displaying image data that appears to be continuous over the dividing line/gap between the two display screens.
RE Claim 4, Ohtake/Lim/Jang teaches the method of claim 3, and Jang in addition implicitly discloses the first pixel point and the second pixel point are pixel points symmetrical with respect to a dividing line as a center line (Jang: [0083], disclosing that five pixels in a first image overlapping five pixels in a second region may specify the overlap region, such that a dividing line in the overlap region situated as a center line would have pixel points on either side of the dividing line symmetrical with each other).
Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine Jang’s method (wherein pixel points are symmetrical with respect to a dividing lines as a center line) with Ohtake/Lim/Jang’s method, with the expected benefit of improving the appearance of the displayed image by ensuring a relatively smooth (within the measure of similarity between the first pixel point and the second pixel point) transition between the image displayed on the first display screen and the image displayed on the second display screen. 
RE Claim 16, Ohtake/Lim teaches the method of claim 2.
Further, the remaining limitations recited in claim 16 are substantially similar in scope with corresponding limitations recited in claim 3 and are, therefore, rejected under the same rationale.
RE Claim 17, Ohtake/Lim/Jang discloses the method of claim 16.
In addition, the remaining limitations recited in claim 17 are substantially similar in scope with corresponding limitations recited in claim 4 and are, therefore, rejected under the same rationale.

Claims 5, 11 and 18 are rejected under U.S.C. 103 as being unpatentable over Ohtake, in view of Lim, and further in view of Zhang et al (CN103679636 A (please note, citations are to the abstract); Zhang).
RE Claims 5 and 11, Ohtake/Lim discloses the method of claim 1the apparatus of claim 8 (comprising a processor), and even though Ohtake/Lim does not appear to expressly teach,
Zhang (in the field of image splicing methods) discloses using an edge detection method to calculate edge areas of original images (Zhang: abstract, “The method includes the steps: respectively extracting line features and point features of images by the aid of a Canny edge detection algorithm and a Harris corner point detection algorithm and combining the line features and the point features to obtain the best feature points”), restore display pictures of the original images in the edge areas (Zhang: abstract, “image details can be enhanced, image matching errors caused by underexposure, overexposure, camera shake and the like are avoided”), and splice the display pictures to obtain a complete display picture of an image (Zhang: “The method includes the steps … fusing the spliced images by a weighted average method and eliminating splicing gaps”).
Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine Zhang’s method of using edge detection to find edges, restore an original image in the edge areas, and splice display pictures to obtain a complete display picture of the original image with Ohtake/Lim’s apparatus comprising a method of (1) determining that an original image is to be displayed on a dividing line between two display screens, (2) acquiring a complete display picture of the original image, and (3) displaying the complete display picture of the original image, thereafter allowing the combined Ohtake/Lim/Zhang apparatus to perform edge detection of original images on two sides of the dividing line, restore display pictures of the original image in the edge areas on the two sides of the dividing line, and splice the display pictures to obtain the complete display picture of the original image. Further, the motivation for combining Zhang’s method with Ohtake/Lim’s apparatus would have been to improve the appearance of the displayed image by enhancing edge features and combining/splicing image portions that appear to be continuous over the dividing line/gap between the two display screens.  
RE Claim 18, Ohtake/Lim teaches the method of claim 2.
Further, the remaining limitations recited in claim 18 are substantially similar in scope with corresponding limitations recited in claim 5 and are, therefore, rejected under the same rationale.
Allowable Subject Matter
	Claims 6-7, 12-13 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all limitations of any intervening dependent claims and limitations of the base claim.
In addition, the following is an examiner's statement of reasons for allowance:
As per claims 6, 12 and 19, Ohtake/Lim teaches the method of claim 1, the apparatus of claim 8, and the method of claim 2, respectively.
None of the prior art cited, however, teaches or suggests, singly or in combination, the combination of elements recited in the claims as a whole. Specifically, the cited prior art fails to disclose or render obvious the following limitations: “wherein calculating the distances from the boundaries of the original image to the dividing line comprises: separately determining a first boundary of the original image on a first display screen and a second boundary of the original image on a second display screen; and calculating a first farthest distance among distances from all pixel points on the first boundary to the dividing line, and calculating a second farthest distance among distances from all pixel points on the second boundary to the dividing line.”.
Please note, any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion

Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached at (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PATRICK F VALDEZ/Examiner, Art Unit 2611